Case 3:14-cr-00175-WHA Document 962-46 Filed 01/10/19 Page 1 of 3




          EXHIBIT TT
                          Case 3:14-cr-00175-WHA Document 962-46 Filed 01/10/19 Page 2 of 3
                                                                  IJ0('1Tt1 - - V D1\11 ION
                                                                  A(cg~d wl!I show below ror
                                  111'1                           GGNRA 1.J/'IC!:i~nd SRlVFRA.
                           111 1111I,        I,
                                                                  but ONLY w11en one or those ex1z1s
                                                                  somcw1,cre on 11,1~ msp.                   500 Scale slzecl for 1'1''xi 7" sl1eets             PGE Universal IVlap Grid Num ber
                                      1·( i[I
                              i_,_    :!1·_11 .1                                                               1 inch represenis 1·100 feei
                 ',          . ' Il                                                                                   00            00             0
                  1'I Id 1··1..11· '1
                      '              Ii
                                          ,. 11   I I
                                                                                                       c===::.:i"c::::===="S===="::i~
                                                                                                                                    :::                cc1

                                ,· 1

                                                                                                                                                                l=OGlS .-J;.:;i,c'li)c,se -<1cces:;:cd· 121"11../2.016

                           1JJ1
      PU E3LO                                 ,021                                                      Adjacent Map: A0120-B
         010,·


                                          '"'
                                           27\i




                      95!"




                                                                                                                                                                               (~ .
                                                                                                                                                                               .... ·.-·.
                                                                                                                                                                               •., =<~,
                                                                                                                                                                                                ~
                                                                                                                                                                                                 "\. {~

                                                                                                                                                                                                           ·,•
                                                                                                                                                                                                         r.. ,

                                                                                                                                                                                                            ~

                                                                                                                                                                                            •.•,:.,:0·
                                                                                                                                                                                                                 t.
                                                                                                                                                                                                                 ,..
                                                                                                                                                                                  ,y},.,-;.,·




                                                                                                                                                             MONTICELLO
                                                                                                                                                                    1101




                                                                                                                                                                                                                           :I
                                                                                                                                                                                                                      Q

                                                                                                                                                                                                                          t~1·'
                                                                                                                                                                                                                           •J




                                                                     ';I.. "'




                                                        PIJEBlO
                                                        110(

                                                                                                         Adjacent M,p: AC·/ 20✓




CONFIDENTIAL                                                                                                                                                               PGE-CPUC_00012593
           Case 3:14-cr-00175-WHA Document 962-46 Filed 01/10/19 Page 3 of 3


                                    {   ~I   I   1--\                          L\-h -
                                    ~        ~




                                                        tS/ ½ In-




CONFIDENTIAL                                                        PGE-CPUC_00012594
